


110 HR 2440 IH: To reauthorize the Financial Crimes Enforcement

U.S. House of Representatives
2007-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2440
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2007
			Mr. Lynch (for
			 himself, Mr. Platts,
			 Mr. Klein of Florida,
			 Mr. Royce,
			 Mr. Carney, and
			 Mrs. Maloney of New York) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To reauthorize the Financial Crimes Enforcement
		  Network.
	
	
		1.Short titleThis Act may be cited as the FinCEN
			 Reauthorization Act of 2007.
		2.FindingThe Congress finds that the work of the
			 Financial Crimes Enforcement Network is essential to safeguard the United
			 States financial system and its international affiliates from the abuses of
			 financial crime, including terrorist financing, developing weapons of mass
			 destruction, and money laundering.
		3.Reauthorization
			 of the Financial Crimes Enforcement NetworkSection 310(d)(1) of title 31, United States
			 Code, is amended by striking such sums as may be necessary for fiscal
			 years 2002, 2003, 2004, and 2005 and inserting not more than
			 $85,844,000 for fiscal year 2008, and such sums as may be neccessary for fiscal
			 years 2009, 2010, 2011, and 2012.
		
